



Exhibit 10.2
 
ESCROW AGREEMENT
 
This Escrow Agreement (this “Agreement”), dated as of June ____, 2007, is
entered into by and among China Agritech, Inc., a Delaware corporation (the
“Company”), each of the parties listed below who were Investors to the private
offering of securities of the Company, Chang Yu, in his individual capacity
(“Chang”), and Securities Transfer Corporation (hereinafter referred to as
“Escrow Agent”).
 
WHEREAS, each of the Investors has entered into a Securities Purchase Agreement,
dated as of the date hereof (the “SPA”) evidencing their participation in the
Company’s private offering (the “Offering”) of securities. As an inducement to
the Investors to participate in the Offering and as set forth in the SPA, Chang
agreed to place the “Escrow Shares” (as hereinafter defined) into escrow for the
benefit of the Investors in the event the Company failed to satisfy the
“Performance Thresholds” (as hereinafter defined);
 
WHEREAS, pursuant to the requirements of the SPA, the Company, Chang and the
Investors have agreed to establish an escrow on the terms and conditions set
forth in this Agreement;
 
WHEREAS, Escrow Agent has agreed to act as escrow agent pursuant to the terms
and conditions of this Agreement; and
 
WHEREAS, all capitalized terms used but not defined herein shall have the
meanings assigned them in the SPA.
 
NOW, THEREFORE, in consideration of the mutual promises of the parties and the
terms and conditions hereof, the parties hereby agree as follows:
 
1. Appointment of Escrow Agent. The Investors, Chang and the Company hereby
appoint Securities Transfer Corporation as Escrow Agent to act in accordance
with the terms and conditions set forth in this Agreement, and Escrow Agent
hereby accepts such appointment and agrees to act in accordance with such terms
and conditions.
 
2. Establishment of Escrow Upon the execution of this Agreement, Chang shall
deliver to Escrow Agent a stock certificate evidencing 1,124,564 shares (the
“Escrow Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) along with a Stock Power executed in blank. As used in this
Agreement, “Transfer Agent” means Securities Transfer Corporation, or such other
entity hereafter retained by the Company as its stock transfer agent as
specified in a writing from the Company to Escrow Agent.
 
3. Representations and Covenants of the Company and Chang Each of the Company
and Chang hereby individually and not severally represent and warrant to the
Investors as follows:


--------------------------------------------------------------------------------



 
(i) Authorization; Enforcement. Chang has the requisite capacity and authority
to enter into and to consummate the transactions contemplated by each of this
Agreement and the Stock Power (the “Documents”) and otherwise to carry out his
obligations thereunder. The execution and delivery of each of the Documents by
Chang and the consummation of the transactions contemplated thereby have been
duly authorized by all necessary action on the part of Chang and third parties
and no further action is required by Chang or third parties in connection
therewith. Each of the Documents has been duly executed by Chang and constitutes
the valid and binding obligation of Chang and is enforceable against Chang in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
 
(ii) Escrow Shares. The Escrow Shares are validly issued, fully paid and
nonassessable shares of the Company, and free and clear of all pledges, liens
and encumbrances.
 
(iii) Title to Escrow Shares. Chang has, and will provide to the Escrow Agent,
good and valid title to the Escrow Shares to be transferred and delivered on
behalf of Chang to the Investors hereunder, free and clear of all liens,
encumbrances, equities or claims.
 
(iv) No Conflicts. Chang’s execution and delivery of the Documents, Chang’s
performance of his obligations under the Documents and the consummation of the
transactions contemplated thereby do not and will not (i) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument or other
understanding to which Chang, the Company or any Subsidiary is a party or by
which any property or asset of Chang, the Company or any Subsidiary is bound or
affected, or (ii) result (with or without notice, lapse of time or both) in the
creation or imposition of any lien, charge or encumbrance upon the Escrow
Shares.
 
(v) Filings, Consents and Approvals. Except for the filing with the PRC State
Administration of Foreign Exchange with respect to the change of share structure
in the Company, neither Chang nor the Company is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any U.S. or PRC court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by Chang and Escrow Agent of the Transaction Documents
to which they are a party or the consummation of the transactions contemplated
by any of the Transaction Documents.
 
(vi) No Impairment of Investor Rights. Neither Chang nor the Company shall take
any action which could impair Investors’ rights in the Escrow Shares.

(vii) No Sale of Shares. Chang shall not sell, transfer, assign or otherwise
dispose of (by operation of law or otherwise) or grant any option with respect
to any Escrow Shares prior to the termination of this Agreement. For so long as
this Agreement is in effect, the Company shall cause the Transfer Agent to
maintain stop transfer instructions on its records with respect to all transfers
of the Escrow Shares, except for the transfer and delivery to the Investors
contemplated hereby.

2

--------------------------------------------------------------------------------


 
(viii) Attorney-in-Fact. Escrow Agent is hereby appointed the attorney-in-fact
of Chang for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that Escrow Agent reasonably may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. Without
limiting the generality of the foregoing, Escrow Agent has full power and
authority to effect any transfer of the Escrow Shares permitted under the terms
of this Agreement.
 
4. Disbursement of Escrow Shares Chang hereby agrees with and for the benefit of
the Investors that if the After-Tax Net Income for the fiscal year ended
December 31, 2007 reported in the Company’s Annual Report on Form 10-K for the
fiscal year ending December 31, 2007, as filed with the Commission (the “2007
Annual Report”) is $8,350,000 or less (the “2007 Guaranteed ATNI”), Escrow Agent
shall, on behalf of Chang, transfer to each Investor on a pro rata basis (based
upon such Investor’s Investment Amount relative to the aggregate Investment
Amount of all Investors) for no additional consideration, the Escrow Shares. If
the 2007 Annual Report reflects After-Tax Net Income equal to or less than the
2007 Guaranteed ATNI, then the Company shall provide written instruction to
Escrow Agent instructing Escrow Agent to issue and deliver certificates
evidencing a certain number of Escrow Shares, as applicable, in accordance with
Exhibit A, to each Investor, within ten (10) Business Days of the date the audit
report for the fiscal year ending December 31, 2007 is filed with the
Commission. Escrow Agent shall rely only on the letter of instruction from the
Company in this regard. If the 2007 Annual Reports reflect After-Tax Net Income
of greater than the 2007 Guaranteed ATNI for the fiscal year ending December 31,
2007, the Company shall provide written instruction to Escrow Agent for the
release of the Escrow Shares to Chang. Notwithstanding anything to the contrary
contained herein, in the event that the release of the Escrow Shares to the
Investors or Chang is deemed to be an expense or deduction from revenues/income
of the Company for the applicable year, as required under U.S. generally
accepted accounting principles, then such expense or deduction shall be
excluded for purposes of determining whether or not the 2007 Guaranteed ATNI has
been achieved by the Company.
 
5. Duration This Agreement shall terminate upon the distribution of all the
Escrow Shares. The Company agrees to promptly provide the Escrow Agent written
notice of the filing with the Commission of any financial statements or reports
referenced herein.

6. Escrow Shares.  If the Escrow Shares are deliverable to the Investors
pursuant to in accordance with this Agreement, and as required by the SPA,
Chang, the Company and Escrow Agent covenant and agree to cooperate with the
Transfer Agent so that the Transfer Agent promptly reissues such Escrow Shares
in the applicable Investor’s name and delivers the same as directed by such
Investor. Until such time as the Escrow Shares are required to be delivered
pursuant to the SPA and in accordance with this Agreement, any dividends payable
in respect of the Escrow Shares and all voting rights applicable to the Escrow
Shares shall be retained by Chang. Should Escrow Agent receive dividends or
voting materials, such items shall not be held by Escrow Agent, but shall be
passed immediately on to Chang and shall not be invested or held for any time
longer than is needed to effectively re-route such items to Chang. In the
event that Escrow Agent receives a communication requiring the conversion of the
Escrow Shares to cash or the exchange of the Escrow Shares for that of an
acquiring company, the Escrow Agent shall solicit and follow the written
instructions of Chang; provided, that the cash or exchanged shares are
instructed to be redeposited into the Escrow Account. Chang shall be responsible
for all taxes resulting from any such conversion or exchange.


3

--------------------------------------------------------------------------------


 
Assuming Chang provides good and valid title to the Escrow Shares to be
transferred and delivered on behalf of Chang to the Investors hereunder, free
and clear of all liens, encumbrances, equities or claims, the Escrow Agent will
ensure that upon delivery of the Escrow Shares, good and valid title to the
Escrow Shares, free and clear of all liens, encumbrances, equities or claims
will pass to the Investors.  The Escrow Agent shall not take any action which
could impair Investors’ rights in the Escrow Shares. The Escrow Agent shall not
sell, transfer, assign or otherwise dispose of (by operation of law or
otherwise) or grant any option with respect to any Escrow Shares prior to the
termination of this Agreement.
 
7. Interpleader Should any controversy arise among the parties hereto with
respect to this Agreement or with respect to the right to receive the Escrow
Shares, Escrow Agent shall have the right to consult counsel and/or to institute
an appropriate interpleader action to determine the rights of the parties.
Escrow Agent is also hereby authorized to institute an appropriate interpleader
action upon receipt of a written letter of direction executed by the parties so
directing Escrow Agent. If Escrow Agent is directed to institute an appropriate
interpleader action, it shall institute such action not prior to thirty (30)
days after receipt of such letter of direction and not later than sixty (60)
days after such date. Any interpleader action instituted in accordance with this
Section 6 shall be filed in any court of competent jurisdiction in the State of
New York, and the Escrow Shares in dispute shall be deposited with the court and
in such event Escrow Agent shall be relieved of and discharged from any and all
obligations and liabilities under and pursuant to this Agreement with respect to
the Escrow Shares.
 
8. Exculpation and Indemnification of Escrow Agent (a) Escrow Agent is not a
party to, and is not bound by or charged with notice of any agreement out of
which this escrow may arise. Escrow Agent acts under this Agreement as a
depositary only and is not responsible or liable in any manner whatsoever for
the sufficiency, correctness, genuineness or validity of the subject matter of
the escrow, or any part thereof, or for the form or execution of any notice
given by any other party hereunder, or for the identity or authority of any
person executing any such notice. Escrow Agent will have no duties or
responsibilities other than those expressly set forth herein. Escrow Agent will
be under no liability to anyone by reason of any failure on the part of any
party hereto (other than Escrow Agent) or any maker, endorser or other signatory
of any document to perform such person’s or entity’s obligations hereunder or
under any such document. Except for this Agreement and instructions to Escrow
Agent pursuant to the terms of this Agreement, Escrow Agent will not be
obligated to recognize any agreement between or among any or all of the persons
or entities referred to herein, notwithstanding its knowledge thereof.
 
(b) Escrow Agent will not be liable for any action taken or omitted by it, or
any action suffered by it to be taken or omitted, in good faith and in the
exercise of its own best judgment, and may rely conclusively on, and will be
protected in acting upon, any order, notice, demand, certificate, or opinion or
advice of counsel (including counsel chosen by Escrow Agent), statement,
instrument, report or other paper or document (not only as to its due execution
and the validity and effectiveness of its provisions, but also as to the truth
and acceptability of any information therein contained) which is reasonably
believed by Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The duties and responsibilities of Escrow Agent
hereunder shall be determined solely by the express provisions of this Agreement
and no other or further duties or responsibilities shall be implied, including,
but not limited to, any obligation under or imposed by any laws of the State of
New York upon fiduciaries.

 
4

--------------------------------------------------------------------------------



 
(c) Escrow Agent will be indemnified and held harmless, jointly and severally,
by the Company and Chang from and against any expenses, including reasonable
attorneys’ fees and disbursements, damages or losses suffered by Escrow Agent in
connection with any claim or demand, which, in any way, directly or indirectly,
arises out of or relates to this Agreement or the services of Escrow Agent
hereunder; except, that if Escrow Agent is guilty of willful misconduct, fraud
or gross negligence under this Agreement, then Escrow Agent will bear all
losses, damages and expenses arising as a result of such willful misconduct,
fraud or gross negligence. Promptly after the receipt by Escrow Agent of notice
of any such demand or claim or the commencement of any action, suit or
proceeding relating to such demand or claim, Escrow Agent will notify the other
parties hereto in writing. For the purposes hereof, the terms “expense” and
“loss” will include all amounts paid or payable to satisfy any such claim or
demand, or in settlement of any such claim, demand, action, suit or proceeding
settled with the express written consent of the parties hereto, and all costs
and expenses, including, but not limited to, reasonable attorneys’ fees and
disbursements, paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding. The provisions of this Section 7
shall survive the termination of this Agreement.
 
9. Compensation of Escrow Agent. The Company will pay Escrow Agent $3,000 for
all services rendered by Escrow Agent hereunder.
 
10. Resignation of Escrow Agent At any time, upon ten (10) days’ written notice
to the Company, Escrow Agent may resign and be discharged from its duties as
Escrow Agent hereunder. As soon as practicable after its resignation, Escrow
Agent will promptly turn over to a successor escrow agent appointed by the
Company the Escrow Shares held hereunder upon presentation of a document
appointing the new escrow agent and evidencing its acceptance thereof. If, by
the end of the 10-day period following the giving of notice of resignation by
Escrow Agent, the Company shall have failed to appoint a successor escrow agent,
Escrow Agent may interplead the Escrow Shares into the registry of any court
having jurisdiction.

11. Records Escrow Agent shall maintain accurate records of all transactions
hereunder. Promptly after the termination of this Agreement or as may reasonably
be requested by the parties hereto from time to time before such termination,
Escrow Agent shall provide the parties hereto, as the case may be, with a
complete copy of such records, certified by Escrow Agent to be a complete and
accurate account of all such transactions. The authorized representatives of
each of the parties hereto shall have access to such books and records at all
reasonable times during normal business hours upon reasonable notice to Escrow
Agent.
 
12. Notice All notices, communications and instructions required or desired to
be given under this Agreement must be in writing and shall be deemed to be duly
given if sent by registered or certified mail, return receipt requested, or
overnight courier, to the address listed on the signature pages hereto.
 
5

--------------------------------------------------------------------------------


 
13. Execution in Counterparts This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
14. Assignment and Modification This Agreement and the rights and obligations
hereunder of any of the parties hereto may not be assigned without the prior
written consent of the other parties hereto, except that any Investor shall have
the right to assign its rights to receive all or any portion of the Escrow
Shares deliverable to such Investor without the consent of any other party to
this Agreement. Subject to the foregoing, this Agreement will be binding upon
and inure to the benefit of each of the parties hereto and their respective
successors and permitted assigns. No other person will acquire or have any
rights under, or by virtue of, this Agreement. No portion of the Escrow Shares
shall be subject to interference or control by any creditor of any party hereto,
or be subject to being taken or reached by any legal or equitable process in
satisfaction of any debt or other liability of any such party hereto prior to
the disbursement thereof to such party hereto in accordance with the provisions
of this Agreement. This Agreement may be changed or modified only in writing
signed by all of the parties hereto.
 
15. General. 
 
This Agreement and the performance hereunder shall be governed by the laws of
the State of New York. Chang consents to jurisdiction and venue for any
litigation arising out of this Agreement of the United States District Court for
the Southern District of New York and of the Supreme Court of the State of New
York, New York County.

16. Headings The headings contained in this Agreement are for convenience of
reference only and shall not affect the construction of this Agreement.
 
17. Attorneys’ Fees If any action at law or in equity, including an action for
declaratory relief, is brought to enforce or interpret the provisions of this
Agreement, the prevailing party shall be entitled to recover reasonable
attorneys’ fees from the other party (unless such other party is the escrow
agent), which fees may be set by the court in the trial of such action or may be
enforced in a separate action brought for that purpose, and which fees shall be
in addition to any other relief that may be awarded.
 
18. Merger or Consolidation.
 
Any corporation or association into which Escrow Agent may be converted or
merged, or with which it may be consolidated, or to which it may sell or
transfer all or substantially all of its corporate trust business and assets as
a whole or substantially as a whole, or any corporation or association resulting
from any such conversion, sale, merger, consolidation or transfer to which
Escrow Agent is a party, shall be and become the successor escrow agent under
this Agreement and shall have and succeed to the rights, powers, duties,
immunities and privileges as its predecessor, without the execution or filing of
any instrument or paper or the performance of any further act.
 


 
[REMAINDER OF PAGE INTENTIONALLY BLANK-
SIGNATURE PAGES TO FOLLOW]

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
set forth opposite their respective names.



 
CHINA AGRITECH, INC.
 
 
By: ___________________________
Name: Yu Chang
Title: Chief Executive Officer
 
Address for Notice:
 
 
______________________________
Yu Chang
 
Address for Notice:
 
 
SECURITIES TRANSFER CORPORATION
 
 
By: ___________________________
Name:
Title:
 
Address for Notice:
 
 
INVESTORS ____________________
 
 
By: ___________________________
Name:
Title:
 
Address for Notice:
 
 
7

--------------------------------------------------------------------------------

 
 